Citation Nr: 0100448	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  95-41 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for residuals, pelvic 
shear fracture with pelvic tilt, fracture right pubic rami 
and separation of sacroiliac joints, with chronic lumbosacral 
strain and decreased sensory function of L5-S1 of right lower 
extremity, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from October 1989 to November 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision by the 
Des Moines, Iowa, Regional Office of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1995, a statement of the case was issued in October 
1995, and the veteran's substantive appeal was received in 
November 1995.  The veteran's claims file was subsequently 
transferred to the Louisville, Kentucky, Regional Office (RO) 
due to a change of residence.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals, pelvic shear fracture with 
pelvic tilt, fracture right pubic rami and separation of 
sacroiliac joints, with chronic lumbosacral strain and 
decreased sensory function of L5-S1 of right lower extremity, 
is manifested by objectively demonstrated limitation of 
motion with pain, muscle spasms, and L5 sensory neuropathic 
disease resulting in a disability picture which more nearly 
approximates that resulting from pronounced intervertebral 
disc syndrome.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for the 
veteran's service-connected residuals, pelvic shear fracture 
with pelvic tilt, fracture right pubic rami and separation of 
sacroiliac joints, with chronic lumbosacral strain and 
decreased sensory function of L5-S1 of right lower extremity, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that the RO complied with the requirements of the statute.  
All relevant evidence identified by the veteran was obtained 
and considered.  In addition, the veteran was afforded VA 
examinations, most recently in April and July 1999.  
Therefore, the Board will proceed to consider the claim on 
the merits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, _____ (2000) (to be 
codified at 38 U.S.C. § 5103A).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is currently rated at 40 percent disabling for 
the residuals of his pelvis fracture under the provisions of 
Diagnostic Codes 5293 and 5294.  A 40 percent rating is the 
highest available under Code 5294 for sacro-iliac injury and 
weakness.  However, a 60 percent is available under 
Diagnostic Code 5293 where there is pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

After reviewing the record, the Board finds that the evidence 
supports a grant of 60 percent for the service-connected 
disability at issue.  Under 38 C.F.R. §§ 4.40, 4.45, an 
increased evaluation may be assigned on the basis of 
additional functional loss due to pain.  The medical evidence 
shows that the veteran has continually complained of chronic 
back and lower extremity pain for years.  In this regard, the 
Board observes that the April 1999 VA examiner indicated that 
the veteran had "marked pain" with any significant motion.  
Further, an altered gait, and a prominent limp have also been 
noted.

While not all the neurological symptoms necessary for a 60 
disability rating under Diagnostic Code 5293 have been shown, 
findings such as muscle spasms and L5 sensory neuropathic 
disease have tended to confirm the veteran's subjective 
complaints.  In addition, MRI results reflected multilateral 
degenerative disc changes.  Therefore, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the disability picture more nearly approximates that listed 
under Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome.  Accordingly, a 60 percent rating is warranted 
under that Code.  38 C.F.R. § 4.7.

The Board notes that the 60 percent evaluation is the maximum 
rating allowed under Diagnostic Code 5293, and that a rating 
in excess of 60 percent is not warranted under any other 
potentially applicable diagnostic codes.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's residuals of 
a pelvis fracture disability, alone, has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
refer this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 60 percent rating for service-connected 
residuals, pelvic shear fracture with pelvic tilt, fracture 
right pubic rami and separation of sacroiliac joints, with 
chronic lumbosacral strain and decreased sensory function of 
L5-S1 of right lower extremity, is warranted.  The appeal is 
granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

